Citation Nr: 0724898	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Fargo, North Dakota.  The veteran testified before 
the undersigned Veterans Law Judge in May 2007; a transcript 
of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  The Board has carefully reviewed the evidence of 
record and regrets that further development, with ensuing 
delay, is necessary for the reasons discussed below.

First, it appears that there are VA treatment records missing 
which are relevant to the veteran's claim.  The veteran 
testified at his May 2007 Board hearing that he was scheduled 
to see a doctor at the Fargo VA Medical Center (MC) regarding 
his psychiatric problems.  These medical records, which may 
contain a diagnosis of PTSD, are especially relevant 
considering that the current evidence of record does not 
contain a diagnosis of PTSD.  Instead, current clinical 
evidence associated with the claims folder reveals that the 
veteran reports a history of PTSD but that he has only been 
diagnosed as having a dysthymic disorder.  There has been no 
formal diagnosis of PTSD.  Moreover, VA has a duty to obtain 
all outstanding identified VA treatment records as such 
records are constructively in the possession of VA 
adjudicators during the consideration of a claim.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  As such, the Board must remand 
this appeal to obtain the veteran's most current records from 
the Fargo VAMC.

The veteran contends that he developed PTSD due to stressful 
events experienced while serving in the Republic of Vietnam.  
As an initial matter, there is no evidence in the veteran's 
service medical or personnel files to corroborate any 
testimony that he engaged in combat with the enemy.  Thus, 
any claimed stressors must be verified in order for the 
veteran to prevail on his claim of service connection for 
PTSD.  See 3.304(f)(1) (2006).  Unfortunately, many of the 
incidents described by the veteran throughout this appeal are 
anecdotal, and therefore, not verifiable.  However, the 
veteran provided testimony regarding one combat stressor that 
the Board deems sufficient for verification purposes.  
Specifically, he testified that his unit experienced mortar 
and sniper fire while stationed at Vinh Long Army Airfield in 
the Mekong Delta in September 1971.  His unit at the time, as 
verified in his service personnel records, was the 36th 
Engineer Battalion, Company A.  Given this testimony, the 
Board finds that further development is needed regarding the 
veteran's asserted in-service stressors.  

Finally, the Board finds that if the development discussed 
above produces evidence of a diagnosis of PTSD based on DSM-
IV criteria and evidence of a verified stressor, then a VA 
examination should be ordered for the purpose of ascertaining 
whether the veteran has PTSD based on a verified in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
the Fargo VAMC for the period from June 
2005 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. Send a letter to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the veteran's asserted in-
service stressor.  Specifically, they 
should provide any information which 
verifies that the 36th Engineer Battalion, 
Company A, was stationed at Vinh Long Army 
Airfield in the Mekong Delta in September 
1971, and that the Vinh Long Army Airfield 
received mortar and sniper fire at such 
time.  Please provide JSRRC with copies 
the veteran's DD-214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

3.  If, and only if, a stressor is 
verified and there is evidence of a 
diagnosis of PTSD in the veteran's medical 
records, schedule him for a VA psychiatric 
examination to determine the existence and 
etiology of any currently manifested PTSD.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed in 
the records by the JSRRC may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, the examiner 
must specifically identify whether the 
stressor detailed in the report of JSRRC 
serves as the basis for that conclusion, 
or whether the currently manifested PTSD 
is related to other nonservice or non-
verified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.

4. Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the 
December 2006 statement of the case.  If 
the benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


